Fitzgerald, P.J.
(dissenting). I respectfully dissent. MCL 418.373(1); MSA 17.237(373X1) creates a rebuttable presumption that workers receiving nondisability pension or retirement benefits are not entitled to collect workers’ compensation benefits. Peck v General Motors Corp, 164 Mich App 580; 417 NW2d 547 (1987). Specifically, the statute provides in relevant part:
An employee who terminates active employment and is receiving nondisability pension or retirement benefits under either a private or governmental pension or retirement program, including old-age benefits under the social security act, 42 USC 301 to 1397f, that was paid by or on behalf of an employer from whom weekly benefits under this act are sought shall be presumed not to have a loss of earnings or earning capacity as the result of a compensable injury or disease under either this chapter or chapter 4. [Emphasis added.]
The Legislature is presumed to have intended the meaning plainly expressed in a statute. Gordon v Allstate Ins Co, 197 Mich App 609, 615; 496 NW2d 357 (1992). If the meaning of the language is clear and unambiguous, judicial construction is unnecessary and impermissible. Wilson v League General Ins Co, 195 Mich App 705, 709; 491 NW2d 642 (1992).
The statutory language in § 373(1) is clear and unambiguous, thus precluding judicial construction. Hence, I disagree with my colleagues’ conclusion that the statute is ambiguous and subject to judicial interpretation.